DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 4 recites the limitation "only".  It is not clear what has been claimed in claim.  Note that claim 4 has all the limitation in claim 1, and the “comprising” makes the claim inclusive or open-ended and does not exclude additional, or unrecited elements. Therefore, “only” makes the claim unclear.  Appropriate correction is requested.
 	Claim 12 recites the limitation "similar to".  It is not clear how similar is claimed.  Appropriate correction is requested.

 				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPAT 7,532,784 to Tolshikhin et al.
 	Tolshikhin’s fig. 5 is reproduced for a reference.

    PNG
    media_image1.png
    563
    723
    media_image1.png
    Greyscale

 	Tolshikhin shows the following.
 	Claim 1. A laser structure comprising a laser assembly, wherein the laser assembly comprises a first portion and a second portion, wherein the first portion of the laser assembly comprises a first portion of a ridge waveguide 450 disposed on a first portion of an waveguide layer 440, wherein the first portion of the laser assembly is configured to generate a light beam, wherein the second portion of the laser assembly comprises a second portion of the ridge waveguide 451 disposed on a second portion of the waveguide layer 445, wherein the second portion of the ridge waveguide and the second portion of the active layer are tapered in a lateral direction; a first waveguide 430, wherein at least the second portion of the laser assembly is disposed on a portion of the first waveguide, wherein the second portion of the laser assembly is configured to guide the light beam downward to propagate along the first waveguide 420; a second waveguide, wherein the first waveguide is disposed on the second waveguide along a length of the second waveguide. wherein the first waveguide is configured to guide the light beam from the first waveguide downward to propagate along the second waveguide. See fig. 2b.   Tolshikhin does not show the waveguide layer 440 and 450 are active layer, however shows in column 4, lines 56-end and column 13, lines 15-49 that active layer can be utilized as needed for a laser device. Therefore it would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the active layers as needed. 
 	Re claims 2-3, 17,  Tolshikhin does not show the claimed feature.  Tolshikhin however shows in column 7, lines 1-33 that refractive index of material depends on the relation between its bandgap wavelength and optical field wavelength.   It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed feature, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Re claims 4 and 12, see USC 112 rejection above.
	Claim 6. A laser structure as in claim 1, wherein the second portion of the active layer is disposed on the first waveguide, wherein the portion of the first waveguide under the second portion of the active layer is tapered in a lateral direction toward the first portion of the active layer.  See fig. 5.
 	Re claims 11, 14, 16, Tolshikhin does not show the claimed feature.  It would have been obvious to the ordinary skilled person in the art at the time the invention was made to modify the device to include the claimed feature, since it has been held that prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Re claims 13, 15, 18, see column 13, lines 15-49: contact layer can be utilized as needed.
Allowable Subject Matter
Claims 5, 7-10, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a laser structure comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883